        Case 3:20-cv-02731-VC Document 198 Filed 05/18/20 Page 1 of 3




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    GENNA ELLIS BEIER (CA SBN 300505)
asalceda@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   EMILOU H. MACLEAN (CA SBN 319071)
FOUNDATION OF NORTHERN                           emilou.maclean@sfgov.org
CALIFORNIA                                       FRANCISCO UGARTE (CA SBN 241710)
39 Drumm Street                                  francisco.ugarte@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: (415) 553-9319
Additional Counsel Listed on Following Page      Facsimile: (415) 553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,
LUCIANO GONZALO MENDOZA
JERONIMO, CORAIMA YARITZA                        NOTICE OF REPLY TO
SANCHEZ NUÑEZ, JAVIER ALFARO,                    DEFENDANTS’ RESPONSES TO
DUNG TUAN DANG,                                  ERNESTO RODRIGUEZ MAGANA
                                                 (193-1); ASIF QAZI (193-6); EGIDE
                       Petitioners-Plaintiffs,   NTAWANGUNDI (194-3);
                                                 JIANHONG KE (194-4); AND
                     v.                          RANJISH RANJISH (194-10)

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration   JUDGE VINCE CHHABRIA
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




NOTICE OF REPLY TO DEFENDANTS’ RESPONSES TO ERNESTO RODRIGUEZ MAGANA (193-1); ASIF
QAZI (193-6); EGIDE NTAWANGUNDI (194-3); JIANHONG KE (194-4); AND RAJNISH RAJNISH (194-10)
        Case 3:20-cv-02731-VC Document 198 Filed 05/18/20 Page 2 of 3




BREE BERNWANGER* (NY SBN 5036397)                MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                           mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                      COOLEY LLP
hrodarte@lccrsf.org                              101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                           San Francisco, CA 94111
CIVIL RIGHTS OF                                  Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                           Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                          TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                        tcook@cooley.com
                                                 FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                         698807)
judah@lakinwille.com                             funger@cooley.com
AMALIA WILLE (SBN 293342)                        COOLEY LLP
amalia@lakinwille.com                            500 Boylston Street
LAKIN & WILLE LLP                                Boston, MA 02116
1939 Harrison Street, Suite 420                  Telephone: (617) 937-2300
Oakland, CA 94612                                Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                             Attorneys for Petitioners-Plaintiffs
                                  *Admitted Pro Hac Vice




NOTICE OF REPLY TO DEFENDANTS’ RESPONSES TO ERNESTO RODRIGUEZ MAGANA (193-1); ASIF
QAZI (193-6); EGIDE NTAWANGUNDI (194-3); JIANHONG KE (194-4); AND RAJNISH RAJNISH (194-10)
         Case 3:20-cv-02731-VC Document 198 Filed 05/18/20 Page 3 of 3




       On information and belief, I, Bree Bernwanger, submit the following replies to

Defendants’ Responses to Short-form Bail Application on behalf of Ernesto Rodriguez Magana,

Asif Qazi, Egide Ntawangundi, Jianhong Ke, and Rajnish Rajnish.




 Dated: May 18, 2020                                    Respectfully submitted,


                                                        /s/ Bree Bernwanger_________
                                                        Bree Bernwanger NY SBN 5036397
                                                        bbernwanger@lccrsf.org




                                   CERTIFICATE OF SERVICE

I, Bree Bernwanger, hereby certify that true and correct copies of the foregoing documents were

served on counsel of record via ECF on this 18th day of May, 2020.


                                                        /s/ Bree Bernwanger__________
                                                        Bree Bernwanger




                                                 1
NOTICE OF REPLY TO DEFENDANTS’ RESPONSES TO ERNESTO RODRIGUEZ MAGANA (193-1); ASIF
QAZI (193-6); EGIDE NTAWANGUNDI (194-3); JIANHONG KE (194-4); AND RAJNISH RAJNISH (194-10)
